     Case 2:19-cv-00996-GMN-DJA Document 14 Filed 08/12/19 Page 1 of 3



 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      MARTA D. KURSHUMOVA, ESQ.
      Nevada Bar No. 14728
 3    E-mail: mkurshumova@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 4    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 5    Tel: (702) 625-3893
      Fax: (702) 625-3893
      Attorneys for Plaintiff
 6
                               UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA
 8     KEITH PAUL, an Individual,
                                                  CASE NO.: 2:19-cv-00996-GMN-DJA
 9                      Plaintiff,
10     vs.                                         STIPULATION AND ORDER FOR
                                                       PLAINTIFF TO FILE AN
11     CITY OF HENDERSON, DOES I -X; ROE               AMENDED COMPLAINT
       CORPORATIONS I -X,
12                                                            (Second Request)
                        Defendant.
13

14           IT IS HEREBY STIPULATED by and between the parties hereto through their
15    respective attorneys that Plaintiff Keith Paul may file a First Amended Complaint
16
      revising the current causes of action. The filing of said First Amended Complaint would
17
      resolve many of the issues discussed in Defendant City of Henderson’s Motion to
18
      Dismiss (Doc. No. 12).
19
         1. On July 18, 2019, City of Henderson filed a Motion to Dismiss (Doc. No. 12).
20
             Under the parties’ Stipulation and Order to Extend Time to Answer or Otherwise
21
             Respond to Complaint and to Establish Briefing Schedule (Doc. No. 7),
22

23
             Plaintiff’s Opposition to the Motion to Dismiss is due August 12, 2019 and the

24           City of Henderson’s Reply is due August 26, 2019.
                                            Page 1 of 3
25

26
     Case 2:19-cv-00996-GMN-DJA Document 14 Filed 08/12/19 Page 2 of 3



 1       2. On July 30, 2019, Jenny L. Foley and Marta D. Kurshumova, counsel for

 2           Plaintiff, conferred with Brian R. Reeve and Kristina Gilmore, counsel for
 3           Defendant City of Henderson, regarding the timing of Plaintiff’s Opposition and
 4
             the City of Henderson’s Reply. Counsel for the parties agreed that:
 5
                a. Instead of filing an opposition to Defendant’s Motion to Dismiss, Plaintiff
 6
                    would file an amended complaint;
 7
                b. Said amended complaint would resolve many of the issues raised by
 8
                    Defendant’s Motion to Dismiss;
 9
                c. Plaintiff has until August 12, 2019, to file an amended complaint; and
10

11              d. Defendant City of Henderson will have until August 26, 2019 to answer

12                  or otherwise respond to the First Amended Complaint.

13       3. On August 12, 2019, Jenny L. Foley and Marta D. Kurshumova, counsel for

14           Plaintiff, conferred with Brian R. Reeve, counsel for Defendant City of

15           Henderson, regarding the timing of Plaintiff’s filing of an Amended Complaint
16           and the City of Henderson’s Answer. Counsel for the parties agreed that:
17
                a. Plaintiff has until August 26, 2019, to file an amended complaint; and
18
                b. Defendant City of Henderson will have until September 16, 2019 to
19
                    answer or otherwise respond to the First Amended Complaint.
20
             This document is being electronically filed through the Court’s ECF System. In
21
      this regard, counsel for Plaintiff hereby attests that (1) the content of this document is
22
      acceptable to all persons required to sign the document; (2) Defendant’s counsel has
23

24
                                             Page 2 of 3
25

26
     Case 2:19-cv-00996-GMN-DJA Document 14 Filed 08/12/19 Page 3 of 3



 1    concurred with the filing of this document; and (3) a record supporting this concurrence

 2    is available for inspection or production if so ordered.
 3    Dated: August 12, 2019
 4                                                    CITY OF HENDERSON
 5
                                                      By: /s/ Brian Reeve
 6                                                        BRIAN R. REEVE (# 10197)
                                                          Assistant City Attorney
 7                                                        240 Water Street, MSC 144
                                                          Henderson, Nevada 89015
 8                                                        Telephone: (702) 267-1231
                                                          Facsimile: (702) 267-1201
 9                                                        Email:
                                                          brian.reeve@cityofhenderson.com
10                                                        Attorney for Defendant
                                                          City of Henderson
11
      Dated: August 12, 2019                          HKM EMPLOYMENT ATTORNEYS LLP
12
                                                      By: /s/ Jenny Foley
13                                                       Jenny L. Foley (#9017)
                                                         Marta D. Kurshumova (#14728)
14                                                       1785 East Sahara, Suite 300
                                                         Las Vegas, Nevada 89104
15                                                       Telephone: (702) 625-3893
                                                         Facsimile: (702) 625-3895
16                                                       Email: jfoley@hkm.com
                                                         Email: mkurshumova@hkm.com
17                                                       Attorneys for Plaintiff
                                                         Keith Paul
18
                                                    ORDER
19
               IT IS SO ORDERED:
20

21
                August 13
      Dated:                           , 2019
22

23
                                                          United States Magistrate Judge
24
                                                Page 3 of 3
25

26
